DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1).
Regarding claim 1, Kuwayama discloses a run-flat tire, see [0197]. The tire is configured to have a tread rubber 24; sidewall portions 25 arranged on both sides of the tread portion in the lateral direction of the tire; a belt layer 26 disposed in the tread portion; a belt reinforcing layer 123-124 disposed outward of the belt layer in a tire radial direction; a tread rubber layer 24 disposed outward, in the tire radial direction, of the belt reinforcing layer 123-124 in the tread portion. 
A side reinforcing rubber 151 is disposed in each of the sidewall portions 25 and including tire radial direction outer end portions located inward of the belt layer 26 in the tire radial direction; and the tread portion being provided with a main groove extending in a tire circumferential direction and defining a plurality of land portions, see FIG. 10 below; and
[AltContent: textbox (Shoulder Region)][AltContent: arrow][AltContent: textbox (Intermediate Region)][AltContent: arrow][AltContent: textbox (Center Region)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tire is configured to have a central, intermediate, and shoulder regions in the claimed manner. Additionally, the belt reinforcing layer includes a center reinforcing portion located at a position of the center region and in which more pieces of the belt reinforcing layer are layered than at positions other than the position of the center region, see FIG. 7 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kuwayama further discloses the circumferential belt 123-124 preferably has a tire circumferential rigidity per unit width of the center region C including the tire equatorial plane CL higher than the tire circumferential rigidity per unit width of the other regions. This being beneficial for reduction of noise emission, see [0163] – [0166]. However, Kuwayama does not provides details of its inventive tire, such as a width of the center region C or a width of the side reinforcing rubber, prompting one to look to the prior art for exemplary configurations.
Kuwayama’s prior art in ‘168 discloses it is conventionally known to dispose as reinforcing members of tire a circumferential belt layer having cords extending along the tire circumferential direction, on a tire radial outer side of a crown portion of a carcass extending between bead portions. And where one would, in order to increase the cornering power of the tire enhance the stiffness of the circumferential layer, see [0002] - [0003].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The tire is configured to have circumferential belt 4 include circumferential belt layers 4a and 4b which are overlapped in a tire widthwise length A so that the number of layers in radial direction of the tire of the circumferential belt 4 is greater in the tread portion surrounding the tire equatorial plane CL than in the other tread portions (i.e. The belt reinforcement layer has a central reinforcement, which is a portion laminated with a greater number of layers in the central zone than in the other zones). Moreover, such a configuration where the overlapping portion is 30 mm or less advantageously suppresses reduction in the contact length; and where it is 30 mm or more this advantageously improve noise performances, see [0057] – [0059].  
Nagahara discloses a run-flat tire suitable for improved performance, see [0001]. The tire is configured to side parts 12 – (construed as side reinforcing rubbers) having a thickness of 5 – 30 mm. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

And further discloses such a thickness provides a balance between the ability of supporting loads in the run-flat condition and riding comfort at the time of normal running, as well as fuel efficiency and durability performance, see [0027].
Therefore, a reasonable interpretation of the Nagahara and Kuwayama ‘168 disclosures would lead one to form a tire having side reinforcing rubbers with a thickness of less than 30 mm and a width of the overlapping portion of the circumferential belt reinforcing layer disposed under the center block of the tread portion – (construed as Wc) be less than 30 mm, with a reasonable expectation of success. That is, such a modification of Kuwayama with the aforementioned features predictably improves the tire by providing a balance between the ability of supporting loads in the run-flat condition and riding comfort at the time of normal running, as well as suppression of reduction in the contact length of the tire tread. Moreover, taking a width “Wc” to be 20 mm, and a sidewall insert ≈ “Gr” ≈ 5 mm – 30 mm.
It is readily envisioned for a sidewall insert of 15 mm that 0.5 Gr(15 mm) ≤ Wc (20 mm)  ≤ 2.0 Gr(15 mm) equals 7.5 mm ≤ 20 mm ≤ 30 mm which meets the claimed 0.5 Gr ≤ Wc ≤ 2.0 Gr.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the tire of Kuwayama with the claimed thickness of the sidewall inserts as taught by Nagahara, and with the claimed belt reinforcing layer center portion width as taught by Kuwayama ‘168, in order to provide the tire with each of the aforementioned advantages. Moreover, as to the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 3, modified Kuwayama does not explicitly disclose the center reinforcing portion of the belt reinforcing layer is formed so as to protrude to inward in the tire radial direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04. 
Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Oare et al. (US 5,368,082 – of record).
Regarding claim 2, modified Kuwayama does not explicitly disclose an average width of the width Wc of the center reinforcing portion is less than 50% of a width of the center land portion in the tire lateral direction.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the average width of the center reinforcing portion in the claimed manner, since Oare discloses a run flat tire. The tire is configured to belt layer 59 being configured to have alternating adjoining strip portions. And where use of such portions improves high speed performance, see Col 13 lines 18-56. And with guidance provided by partial Fig. 3 above, the width of the center reinforcing portion is less than 50% of a width of the center land portion in the tire lateral direction.
Regarding claim 11, modified Kuwayama does not explicitly disclose the center reinforcing portion of the belt reinforcing layer is formed so as to protrude to inward in the tire radial direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Miyake et al. (US 2017/0028782 A1 – of record).
Regarding claim 4, modified Kuwayama does not explicitly disclose a relationship between an average thickness Tc of the tread rubber layer located in the center region, and an average thickness Tsh of the tread rubber layer located in the shoulder region of the tire.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber thickness in the claimed manner, since Miyake discloses a benefit of creating a uniform ground contact surface shape from the equatorial plane to the outermost main groove by: the tread thickness such that 1.05TSH ≤ TCE ≤ 1.35TSH – (construed as 1.05 ≤ TCE/TSH ≤ 1.35), which meets the claimed range of 1.2 ≤ TC/TSH ≤ 1.9, see [0015], [0020]. And with guidance provided by the figures, see FIGS. 1, 4 and 6A; the intermediate region between the equatorial plane region and the shoulder region has a thickness measure between the equatorial plane region and the shoulder region, which meets the claimed TC ≥ TM ≥ TS. 
Additionally, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
And regarding the claimed ranges: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Suga (EP 3196050 B1 – of record).
Regarding claims 5-6, modified Kuwayama does not explicitly disclose the land portion having a protrusion shape.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the land in the claimed manner since: Suga discloses a benefit of creating a substantially uniform footprint length; by forming a circular arc PL0 with curvature R0 and circular arc PL1 with curvature R1 such that 0.3 ≤ R1/R0 ≤ 0.4. This includes having the end portions thereof A1, A3 have a thickness that is less than the thickness of the center land portion CL, see FIG. 2, [0031], [0043]; which meets the claimed CGc > CGe and 0.1 ≤ RR/TR ≤ 0.4.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Yamaguchi (US 2015/0251496 A1 – of record).
Regarding claim 7, modified Kuwayama does not explicitly disclose the claimed rubber thickness ratio.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread in the claimed manner since: Yamaguchi discloses a pneumatic tire that can improve the yield of the base tire used in retread tires, see [0005]. The tire is configured to have a thickness as an under-groove gauge UDcc – (construed as a rubber thickness between the belt reinforcing layer and a groove bottom of the plurality of main grooves defining the center block) and a thickness as a grove depth Dcc – (construed as an average thickness of the tread rubber layer, in the center block, on the outer side in the tire radial direction of the belt reinforcing layer); whereby a ratio of UDcc/Dcc is set with regards to rolling resistance in a range of 0.20 ≤ UDcc/Dcc, see [0061]-[0063] – corresponds to the claimed range of 0.12 ≤ (Tg/Tc) ≤ 0.4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Matsunaga (JP 2006-327256A – of record), in view of Clark, Mechanics of Pneumatic Tires, Nov 1971, page 30 – of record.
Regarding claim 8, modified Kuwayama does not explicitly disclose the claimed rubber characteristics.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber in the claimed manner since: Matsunaga discloses a pneumatic tire suitable for improving the rollover resistance of a tire. The tire is configured to have cap 51 and undertread 52 tread rubber layers, where the undertread layer is at least 50% of the thickness of the cap layer, see [0033] and figures 2-3. The cap and undertread layers are configured to have a modulus at 300% and dynamic modulus respectively of 5 MPa – 15 MPa, whereby the rollover resistance characteristics of the tire (tire characteristics for suppressing the rollover of the vehicle at the time of a high-speed lane change or the like) are improved, see [0024]-[0025], [0036], [0042]. 
Clark discloses dynamic modulus for tread compounds exceeds the static modulus, sometimes by a factor or two or more, depending on the vibration conditions. Therefore, one would reasonably expect Matsunaga’s dynamic modulus range of 5 MPa – 15 MPa would be equivalent to a modulus 300% range of 10 MPa – 30 MPa.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Takada et al. (US 5,524,686 – of record).
Regarding claim 9, modified Kuwayama does not explicitly disclose the claimed circumferential narrow groove.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber in the claimed manner since: Takada discloses improved tread wear resistance (prevention of uneven wear) is obtained by providing the tread shoulder portions with circumferential narrow grooves, see Col 5 lines 6-10.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), as applied to claim 1 above, and further in view of Okazaki (US 2016/0325588 A1 – of record).
Regarding claim 10, modified Kuwayama does not explicitly disclose the claimed carcass configuration.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber in the claimed manner since: Okazaki discloses ensuring of satisfactory high tension forces acting on the carcass in a particular portion of the tire is obtained by: providing the carcass with a curvature which causes the carcass to bulge towards the tire inner cavity when the tire is in an uninflated state, see [0031].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), in view of Oare et al. (US 5,368,082 – of record), as applied to claim 11 above, and further in view of Miyake et al. (US 2017/0028782 A1 – of record).
Regarding claim 12, modified Kuwayama does not explicitly disclose a relationship between an average thickness Tc of the tread rubber layer located in the center region, and an average thickness Tsh of the tread rubber layer located in the shoulder region of the tire.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber thickness in the claimed manner, since Miyake discloses a benefit of creating a uniform ground contact surface shape from the equatorial plane to the outermost main groove by: the tread thickness such that 1.05TSH ≤ TCE ≤ 1.35TSH – (construed as 1.05 ≤ TCE/TSH ≤ 1.35), which meets the claimed range of 1.2 ≤ TC/TSH ≤ 1.9, see [0015], [0020]. And with guidance provided by the figures, see FIGS. 1, 4 and 6A; the intermediate region between the equatorial plane region and the shoulder region has a thickness measure between the equatorial plane region and the shoulder region, which meets the claimed TC ≥ TM ≥ TS. 
Additionally, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
And regarding the claimed ranges: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), in view of Oare et al. (US 5,368,082 – of record), in view of Miyake et al. (US 2017/0028782 A1 – of record), as applied to claim 12 above, and further in view of Suga (EP 3196050 B1 – of record).
Regarding claims 13-14, modified Kuwayama does not explicitly disclose the land portion having a protrusion shape.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the land in the claimed manner since: Suga discloses a benefit of creating a substantially uniform footprint length; by forming a circular arc PL0 with curvature R0 and circular arc PL1 with curvature R1 such that 0.3 ≤ R1/R0 ≤ 0.4. This includes having the end portions thereof A1, A3 have a thickness that is less than the thickness of the center land portion CL, see FIG. 2, [0031], [0043]; which meets the claimed CGc > CGe and 0.1 ≤ RR/TR ≤ 0.4.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), in view of Oare et al. (US 5,368,082 – of record), in view of Miyake et al. (US 2017/0028782 A1 – of record), in view of Suga (EP 3196050 B1 – of record), as applied to claim 14 above, and further in view of Yamaguchi (US 2015/0251496 A1 – of record).
Regarding claim 15, modified Kuwayama does not explicitly disclose the claimed rubber thickness ratio.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread in the claimed manner since: Yamaguchi discloses a pneumatic tire that can improve the yield of the base tire used in retread tires, see [0005]. The tire is configured to have a thickness as an under-groove gauge UDcc – (construed as a rubber thickness between the belt reinforcing layer and a groove bottom of the plurality of main grooves defining the center block) and a thickness as a grove depth Dcc – (construed as an average thickness of the tread rubber layer, in the center block, on the outer side in the tire radial direction of the belt reinforcing layer); whereby a ratio of UDcc/Dcc is set with regards to rolling resistance in a range of 0.20 ≤ UDcc/Dcc, see [0061]-[0063] – corresponds to the claimed range of 0.12 ≤ (Tg/Tc) ≤ 0.4.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), in view of Oare et al. (US 5,368,082 – of record), in view of Miyake et al. (US 2017/0028782 A1 – of record), in view of Suga (EP 3196050 B1 – of record), in view of Yamaguchi (US 2015/0251496 A1 – of record), as applied to claim 15 above, and further in view of Matsunaga (JP 2006-327256A – of record), in view of Clark, Mechanics of Pneumatic Tires, Nov 1971, page 30 – of record.
Regarding claim 16, modified Kuwayama does not explicitly disclose the claimed rubber characteristics.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber in the claimed manner since: Matsunaga discloses a pneumatic tire suitable for improving the rollover resistance of a tire. The tire is configured to have cap 51 and undertread 52 tread rubber layers, where the undertread layer is at least 50% of the thickness of the cap layer, see [0033] and figures 2-3. The cap and undertread layers are configured to have a modulus at 300% and dynamic modulus respectively of 5 MPa – 15 MPa, whereby the rollover resistance characteristics of the tire (tire characteristics for suppressing the rollover of the vehicle at the time of a high-speed lane change or the like) are improved, see [0024]-[0025], [0036], [0042]. 
And Clark discloses dynamic modulus for tread compounds exceeds the static modulus, sometimes by a factor or two or more, depending on the vibration conditions. Therefore, one would reasonably expect Matsunaga’s dynamic modulus range of 5 MPa – 15 MPa would be equivalent to a modulus 300% range of 10 MPa – 30 MPa.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), in view of Oare et al. (US 5,368,082 – of record), in view of Miyake et al. (US 2017/0028782 A1 – of record), in view of Suga (EP 3196050 B1 – of record), in view of Yamaguchi (US 2015/0251496 A1 – of record), in view of Matsunaga (JP 2006-327256A – of record), in view of Clark, Mechanics of Pneumatic Tires, Nov 1971, page 30 – of record, as applied to claim 16 above, and further in view of Takada et al. (US 5,524,686 – of record).
Regarding claim 17, modified Kuwayama does not explicitly disclose the claimed circumferential narrow groove.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber in the claimed manner since: Takada discloses improved tread wear resistance (prevention of uneven wear) is obtained by providing the tread shoulder portions with circumferential narrow grooves, see Col 5 lines 6-10.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (US 2018/0272800 A1), in view of Kuwayama et al. (US 2016/0257168 A1, hereinafter “’168”), in view of Nagahara et al. (US 2005/0211361 A1), in view of Oare et al. (US 5,368,082 – of record), in view of Suga (EP 3196050 B1 – of record), in view of Yamaguchi (US 2015/0251496 A1 – of record), in view of Matsunaga (JP 2006-327256A – of record), in view of Clark, Mechanics of Pneumatic Tires, Nov 1971, page 30 – of record, in view of Takada et al. (US 5,524,686 – of record), as applied to claim 17 above, and further in view of Okazaki (US 2016/0325588 A1 – of record).
Regarding claim 18, modified Kuwayama does not explicitly disclose the claimed carcass configuration. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the tread rubber in the claimed manner since: Okazaki discloses ensuring of satisfactory high tension forces acting on the carcass in a particular portion of the tire is obtained by: providing the carcass with a curvature which causes the carcass to bulge towards the tire inner cavity when the tire is in an uninflated state, see [0031].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749